Appellant was convicted of the larceny of a cow; and his punishment fixed at imprisonment in the penitentiary for an indeterminate term of from two years and *Page 238 
six months, to three years. Code 1928, Secs. 4905, 5268.
Industrious and resourceful counsel representing appellant on this appeal, after first making it clear that he did not represent the defendant on the trial below, with commendable candor states that "very few exceptions were noted and what objections to testimony adduced were offered, came entirely too late to preserve them, by exceptions, for review by this Court."
And while that ought to conclude that phase of the matter, yet counsel goes ahead at great length to argue in minute detail what the ruling by this court should be if the questions he argues were presented.
And the equally industrious and resourceful Attorney General representing the State, not to be outdone, meets squarely every argument advanced by the appellant's counsel.
But there is no occasion for our, likewise, fighting the "straw man."
The evidence clearly made a case for the jury's decision.
Every written charge (other than the general affirmative charge) requested on behalf of appellant was given to the jury.
In addition, the learned trial judge, orally, carefully and correctly explained the issues and the law applying.
The record appears regular in all respects.
There is no error apparent anywhere, and the judgment is affirmed.
Affirmed.